

EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is entered into January 16, 2008 (the
Effective Time), by and between Secured Diversified Investment, Ltd., a Nevada
corporation (the “Company”), and Munjit Johal (“Employee”).


In consideration of the mutual covenants and conditions set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:


1. Employment. The Company hereby employs Employee in the capacity of President
and Chief Executive Officer, reporting to the Board of Directors of the Company.
Employee accepts such employment and agrees to diligently and conscientiously
perform such services as are customary to such offices and as shall from time to
time be assigned to him by the Board of Directors the Company or any duly formed
committee thereof.


2. Term. The employment hereunder shall be for a one year period commencing at
the Effective Time, unless earlier terminated as provided in Section 4 (the
“Initial Term”). This Agreement shall be automatically renewed for successive
one-year periods upon the expiration of the Initial Term unless earlier
terminated as provided in Section 4. The parties expressly agree that
designation of a term and renewal provisions in this Agreement does not in any
way limit the right of the parties to terminate this Agreement at any time as
hereinafter provided. Reference herein to the term of this Agreement shall refer
both to the Initial Term and any successive term as the context requires.


3. Compensation and Benefits


3.1 Salary. For the performance of Employee’s duties hereunder, and commencing
at the Effective Time, the Company shall pay Employee a salary (the “Base
Compensation”) at the annualized rate of $36,000, payable in accordance with the
normal payroll practices of the Company. Prior to the end of the Initial Term
and any renewal term, Employee’s Base Compensation shall be reviewed, taking
into account the performance of Employee, the financial condition of the
Company, and such other information as the Company shall determine is
appropriate. Based upon such review, the Company may increase (but not decrease)
Employee’s Base Compensation, effective upon the commencement of the immediately
following renewal term.


3.2 Bonuses. The Employee will be eligible during the term of this Agreement for
such additional bonus payments, in the form of common stock of the Company, as
may be awarded to the Employee from time to time by the Company.


3.3 Payment and Withholding. All payments required to be made by the Company to
the Employee shall be made in accordance with the Company’s normal payroll
practices and shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation.
 
3.4 Personnel Policies and Benefits. Unless otherwise specified herein, the
Employee’s employment is subject to the Company’s personnel policies and
procedures as they may be interpreted, adopted, revised or deleted from time to
time in the Company’s sole discretion. The Employee will be eligible to
participate on the same basis as similarly situated employees in the Company’s
benefit plans in effect from time to time during his employment. All matters of
eligibility for coverage or benefits under any benefit plan shall be determined
in accordance with the provisions of the plan. The Company reserves the right to
change, alter, or terminate any benefit plan in its sole discretion.


3.5 Reimbursement of Expenses. Employee shall be eligible to be reimbursed for
all reasonable business expenses incurred by Employee in connection with and
reasonably related to the furtherance of the Company’s business. Employee shall
submit expense reports and receipts documenting the expenses incurred.
 

--------------------------------------------------------------------------------




4. Termination


4.1 Termination Events. The employment of the Employee and the Term of this
Agreement will terminate upon the occurrence of any of the following events
(“the Termination Event”):


(a) The Employee’s Death;
 
(b) The Employee’s “Disability”, defined, subject to applicable state and
federal law, as termination by the Company because the Employee is unable to
perform the essential functions of Employee’s position (with reasonable
accommodation as such term is defined in the Americans with Disabilities Act).


(c) Employee is discharged by the Company for “Cause.”.As used in this
Agreement, the term “Cause” shall mean a determination by the Company that:
  
(i) Employee has engaged in theft, dishonesty, or falsification or in conduct
constituting a felony or a misdemeanor involving dishonesty or moral turpitude;
or


(ii) Employee has failed substantially to perform his duties with the Company
(other than any such failure resulting from the Employee’s absence due to
approved or legally protected leave) after written demand of no less than ten
(10) days for substantial performance is requested by the Company, which demand
specifically identifies the manner in which it is claimed Employee has not
substantially performed his duties, or


(iii) Employee is engaged, or has engaged, in conduct which has, or would
reasonably be expected to have, a material adverse effect on the Company; or


(iv)  Employee has materially breached this Agreement, any other agreement
between the Employee and the Company, or Employee’s duty of loyalty to the
Company.


In the event a failure or breach under (ii) or (iv) above is based on completed
actions that cannot be undone, and therefore not, in the opinion of the Company,
capable of cure, Employee may be terminated immediately provided it pays the
Employee for the cure period. No termination shall be effected for Cause unless
Employee has been provided with a written notice that states with reasonable
specificity the acts or omissions which form the basis of the Company’s
decision.
 
(d) Employee is terminated by the Company “without Cause”, which the Company may
do upon its election, regardless of whether it also has the option to terminate
for Cause, upon written notice, which notice shall specify the date of such
termination.


(e) Employee terminates his employment due to “Good Reason”, which shall mean
that any of the following has occurred (i) a material default by the Company in
the performance of any of its obligations hereunder, which default remains
uncured by the Company for a period of thirty (30) days following receipt of
written notice thereof to the Company from Employee; (ii) without the Employee’s
consent, a requirement imposed by the Company that the employee relocate his
office to a location more than fifty (50) miles from his current office
location; (iii) without the Employee’s consent, a reduction in salary imposed by
the Company; or (iv) without the Employee’s consent, a material diminution in
the Employee’s title or duties; provided however, that any actions taken by the
Company to accommodate a disability of the Employee or pursuant to the Family
and Medical Leave Act shall not be a Good Reason for purposes of this Agreement.
The Employee may elect to terminate for Good Reason within thirty (30) days of
the Employee’s becoming aware of the existence of Good Reason, so long as the
Company has not previously notified the Employee of its decision to terminate
his employment.
 
(f) Employee terminates his employment without Good Reason, which Employee may
do at any time with at least 30 days advance notice.
 

--------------------------------------------------------------------------------


 
(g) If at any time during the course of this Agreement the parties by mutual
consent decide to terminate this Agreement, they shall do so by separate
agreement setting forth the terms and condition of such termination.
 
4.2 Effects of Termination


(a) Upon termination of Employee’s employment hereunder for any reason the
Company will pay Employee all amounts owed to Employee through the date of
Termination and any amounts earned by Employee as of the date of Termination but
due to be paid Employee at a future date shall be paid when otherwise due, in
accordance with applicable law. Notwithstanding any provision herein to the
contrary, if the Employee is terminated for Cause he shall only be entitled to
receive salary accrued up to and including the date of termination. Upon
termination, the entitlement of the Employee or his Estate to benefits, or to
continuation or conversion rights, under any Company sponsored benefit plan
shall be determined in accordance with applicable law and the provisions of such
plan.
 
(b)  Upon termination of Employee’s employment under Sections 4.1 (d) or (e), if
the Employee executes, and does not revoke, a Separation Agreement and Release
in a form acceptable to the Company, the Company shall pay Employee, on the
Company’s regular payroll dates, commencing on the first such date that occurs
at least eight days following the Employee’s execution of the Separation
Agreement and Release, amounts equal to the then applicable Base Compensation,
excluding bonus, for a period of three (3) months.


(c) Following a Termination Event, Employee shall fully cooperate with the
Company in all matters relating to the winding up of Employee’s pending work
including, but not limited to, any litigation in which the Company is involved,
and the orderly transfer of any such pending work to such other Employees as may
be designated by the Company.
 
5. General Provisions


5.1 Assignment. Neither party may assign or delegate any of his or its rights or
obligations under this Agreement without the prior written consent of the other
party. Provided however, the provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and permitted
assigns and Employee and Employee’s legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to join and be bound by the terms and conditions hereof.


5.2 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes any and all
prior agreements between the parties, except for the terms of a prior employment
agreement that the Company entered into with Mr. Johal and has since expired.


5.3 Modifications. This Agreement may be changed or modified only by an
agreement in writing signed by both parties hereto.


5.4 Headings. The section headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
 
5.5 Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with, the laws of the State of Nevada, and venue and jurisdiction
for any disputes hereunder shall be heard in any court of competent jurisdiction
in Nevada for all purposes.
 

--------------------------------------------------------------------------------




5.6 Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect.


5.7 No Waiver. The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver of that provision, nor prevent that
party thereafter from enforcing that provision of any other provision of this
Agreement.


5.8 Legal Fees and Expenses. In the event of any disputes under this Agreement,
each party shall be responsible for their own legal fees and expenses which it
may incur in resolving such dispute, unless otherwise prohibited by applicable
law or a court of competent jurisdiction.


5.9 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.


IN WITNESS WHEREOF, the Company and Employee have executed this Agreement,
effective as of the day and year first above written.




Secured Diversified Investment Ltd.
Employee:
 
 
By:   /s/ Jan Wallace
Name: Jan Wallace
Title: President and CEO
 
 
/s/ Munjit Johal
Munjit Johal